DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office correspondence is in responsive to the amendment  filed on 9/05/2022.
3.  A second Non-Final Office Action is set forth herein since Applicant’s arguments, see remarks, filed 9/05/2022, with respect to the rejections of claims 1 and 3-6 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art as below.
4.    Claims 1 and 3-6 are rejected.
5.    Claim 2 is cancelled.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan Whitwam "Steam gets remote download management through web browser and apps" 05/16/2012, Geek.com. in view of  Steam “In-Home Streaming” https://store.steampowered.com/oldnews/13378.
Regarding claim 1. Whitwam teaches a mobile information processing device comprising: ( Whitwam page 2 , paragraph 4 , phone/tablet with mobile app interpreted as a mobile information processing device)  “a request transmitting unit configured to transmit a request over a network to download contents from a server over the network to a stationary terminal device other than the information processing device” (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer interpreted as stationary terminal device via the web or mobile app… games you don’t have installed can be queued up remotely … games started downloading instantly… noting the Steam servers of the Steam game distribution service);
a condition receiving unit configured to receive download conditions of the contents from the server over the network to the stationary terminal device (Whitwam page 1 paragraph 2 and page 2 , paragraph 3, manage game downloads to computer via the web or mobile app .. interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate)
a notification processing unit configured to notify the received download conditions to a user by way of a graphical user interface (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app .. interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate)
the download conditions including a progress of the download, (Whitwam Figure see below shows progress bar and percentage completed…’interface shows you which games and updates are currently downloading, what the progress is’… ‘progress listed in the web interface was very accurate’)
a completion of the download, (Whitwam Figure see below shows “ready to play” indicated download is completed… ‘interface shows you which games and updates are currently downloading, what the progress is… ‘progress listed in the web interface was very accurate’) and
wherein the mobile information processing device and the stationary terminal device are both the user’s devices. (Whitwam page 2 paragraph 4, I have become accustomed to using a remote access app on my phone or tablet to access the PC desktop for managing my steam downloads” interpreted as both the phone/table and desktop are the user’s devices)


    PNG
    media_image1.png
    1070
    880
    media_image1.png
    Greyscale


Whitwam Figure
Whitwam does not teach a user interface configured to receive an instructions from the user, while the user is remotely located from the stationary terminal device, to start execution of the content on the stationary terminal device.
However Steam “In-Home Streaming” teaches a user interface configured to receive an instructions from the user, while the user is remotely located from the stationary terminal device, to start execution of the content on the stationary terminal device (In-Home Streaming Line1,   a new feature of Steam, was released on May 21, 2014 to all users. Players who have multiple computers at home can immediately take advantage of the new feature. When you log into Steam on two computers on the same network, they automatically connect, allowing you to remotely install, launch, and play games as though you were sitting at the remote PC interpreted as, to start execution of the content on the stationary terminal device . Steam In-Home Streaming allows you to play your PC games on lower-end computers such as a laptop interpreted as a mobile device . When you play a game using In-Home Streaming, video and audio are sent through your home network from your high-end gaming PC to another device in your home. From here, your keyboard, mouse, and controller input is sent back to the remote computer).

    PNG
    media_image2.png
    942
    1919
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Whitwam by incorporating the teachings of Steam “In-Home Streaming” .
Doing so steam remote play allows access to the host computer outside of the game being streamed because user is logged into your steam account on both computers or mobile device.  It also improve streaming experience, you can go into your game settings and lower your resolution and turn off vertical sync.

Regarding claim 3, Whitwam and Steam “In-Home Streaming”  teach the mobile information processing device according to claim 1, and Whitwan further wherein the stationary terminal device is a device registered as a download terminal by the user, and notifies the download conditions of the contents to a server, and the condition receiving unit receives the download conditions from the server( Whitwam , Figure see above based on BRI of spec which shows download conditions similar to the figure of Whitwam showing progress bar and percentage downloaded, and Whitwam discusses starting downloads which is disclosed in applicants spec. additionally progress bar gives user a visual indication of when the downloaded started).

Regarding claim 4, Whitwam and Steam “In-Home Streaming”  teach the mobile information processing device according to claim 1, and Whitwan further teaches wherein the notification processing unit notifies that the contents downloaded to the stationary terminal device are in an executable state ( Whitwam page 2, paragraph 2, Figure see above shows progress bar and percentage completed…’interface shows you which games and updates are currently downloading, what the progress is’… ‘progress listed in the web interface was very accurate’).


Regarding claim 5, Whitwam teaches the information processing system (Whitwam phone/tablet with mobile app). comprising:
a first information processing device (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app… games you don’t have installed can be queued up remotely … games started downloading instantly… noting the Steam servers of the Steam game distribution service); and
a mobile second information processing device ( Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app… games you don’t have installed can be queued up remotely … games started downloading instantly… noting the Steam servers of the Steam game distribution service).;
the first information processing device including
a download processing unit configured to download contents over a network from a server (Whitwam page 1 , paragraph 2 , phone/tablet with mobile app)., and
a download condition notifying unit configured to notify download conditions of the contents to the server over the network (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app .. interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate) ;
he second information processing device including
a request transmitting unit configured to transmit a request over a network to download contents from a server over the network to a mobile terminal device other than the mobile second information processing device (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app… games you don’t have installed can be queued up remotely … games started downloading instantly… noting the Steam servers of the Steam game distribution service as shown in Figure above);
a condition receiving unit configured to receive download conditions of the contents from the server over the network to the terminal device (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app .. interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate as shown in Figure above); and
a notification processing unit configured to notify the received download conditions to a user by a way of graphical user interface (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app .. interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate);
the download conditions including a progress of the download (Whitwam Figure see below shows progress bar and percentage completed…’interface shows you which games and updates are currently downloading, what the progress is’… ‘progress listed in the web interface was very accurate’)
a completion of the download, (Whitwam Figure see below shows “ready to play” indicated download is completed… ‘interface shows you which games and updates are currently downloading, what the progress I’s… ‘progress listed in the web interface was very accurate’).
Whitwam does not a user interface configured to receive an instructions from the user, while the user is remotely located from the stationary terminal device, to start execution of the content on the stationary terminal device.
However Steam “In-Home Streaming” teaches a user interface configured to receive an instructions from the user, while the user is remotely located from the stationary terminal device, to start execution of the content on the stationary terminal device (In-Home Streaming Line1,   a new feature of Steam, was released on May 21, 2014 to all users. Players who have multiple computers at home can immediately take advantage of the new feature. When you log into Steam on two computers on the same network, they automatically connect, allowing you to remotely install, launch, and play games as though you were sitting at the remote PC interpreted as, to start execution of the content on the stationary terminal device . Steam In-Home Streaming allows you to play your PC games on lower-end computers such as a laptop interpreted as a mobile device . When you play a game using In-Home Streaming, video and audio are sent through your home network from your high-end gaming PC to another device in your home. From here, your keyboard, mouse, and controller input is sent back to the remote computer).

    PNG
    media_image2.png
    942
    1919
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Whitwam by incorporating the teachings of Steam “In-Home Streaming” .
Doing so steam remote play allows access to the host computer outside of the game being streamed because user is logged into your steam account on both computers or mobile device.  It also improve streaming experience, you can go into your game settings and lower your resolution and turn off vertical sync.

Regarding claim 6, Whitwam teaches a non-transitory, computer readable storage medium containing a program for a computer, which when executed by the computer, causes the computer to carry out actions ( Whitwam page 1 , paragraph 2, phone/tablet with mobile app), comprising:
transmitting a request to a server to download contents over a network to a stationary terminal device other than mobile information processing device (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app… games you don’t have installed can be queued up remotely … games started downloading instantly… noting the Steam servers of the Steam game distribution service);
 receiving download conditions of the contents from the server over the network to the stationary terminal device ( Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate)
notifying the received download conditions to a user by way of a graphical user interface, the download conditions including a start of the download (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate)
notifying the received download conditions to a user by way of a graphical user interface (Whitwam page 1, paragraph 2 and page 2, paragraph 3, manage game downloads to computer via the web or mobile app .. interface shows you which games and updates are currently downloading, what the progress is… progress listed in the web interface was very accurate), 
the download conditions including a progress of the download, (Whitwam Figure see above shows progress bar and percentage completed…’interface shows you which games and updates are currently downloading, what the progress is’… ‘progress listed in the web interface was very accurate’)
a completion of the download, (Whitwam Figure see above shows “ready to play” indicated download is completed web interface shows you which games and updates are currently downloading, what the progress is… ‘progress listed in the web interface was very accurate’) and
wherein the mobile information processing device and the stationary terminal device are both the user’s devices. (Whitwam page 2, paragraph 4, “I have become accustomed to using a remote access app on my phone or tablet to access the PC desktop for managing my steam downloads” interpreted as both the phone/table and desktop are the mobile information processing device and the stationary terminal  device).
Whitwam does not teach  a user interface configured to receive an instructions from the user, while the user is remotely located from the stationary terminal device, to start execution of the content on the stationary terminal device.
However Steam “In-Home Streaming” teaches a user interface configured to receive an instructions from the user, while the user is remotely located from the stationary terminal device, to start execution of the content on the stationary terminal device (In-Home Streaming Line1,   a new feature of Steam, was released on May 21, 2014 to all users. Players who have multiple computers at home can immediately take advantage of the new feature. When you log into Steam on two computers on the same network, they automatically connect, allowing you to remotely install, launch, and play games as though you were sitting at the remote PC interpreted as, to start execution of the content on the stationary terminal device . Steam In-Home Streaming allows you to play your PC games on lower-end computers such as a laptop interpreted as a mobile device . When you play a game using In-Home Streaming, video and audio are sent through your home network from your high-end gaming PC to another device in your home. From here, your keyboard, mouse, and controller input is sent back to the remote computer).

    PNG
    media_image2.png
    942
    1919
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Whitwam by incorporating the teachings of Steam “In-Home Streaming” .
Doing so steam remote play allows access to the host computer outside of the game being streamed because user is logged into your steam account on both computers or mobile device.  It also improve streaming experience, you can go into your game settings and lower your resolution and turn off vertical sync.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.K/Examiner, Art Unit 2455 



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455